Citation Nr: 0727503	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of infections of the left hip, claimed 
to have resulted from surgical treatment at a VA medical 
facility.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967 and from March 1968 to September 1971.  

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
April 1999, by the Albuquerque, New Mexico Regional Office 
(RO), which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of infections of the left hip, 
claimed to have resulted from surgical treatment at a VA 
medical facility.  The veteran perfected a timely appeal to 
that decision.  The veteran perfected a timely appeal of that 
decision.  The case was remanded to the RO in June 2001 to 
afford the veteran an opportunity for a travel board hearing.  
Accordingly, on January 29, 2002, the veteran and his spouse 
presented testimony before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  

The case was received back to the Board in March 2002.  At 
that time, the Board determined that further development was 
required to properly evaluate the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
residuals of infections of the left hip, claimed to have 
resulted from surgical treatment at a VA medical facility.  
In May 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a) (2).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in May 2003, the Board 
remanded the case to the RO for further development.  
Following the requested development, a supplemental statement 
of the case (SSOC) was issued in August 2003.  

By a decision issued in May 2004, the Board denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151, 
for residuals of infections of the left hip, claimed to have 
resulted from surgical treatment at a VA medical facility.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2007 Joint Motion for Remand of BVA Decision on 
Appeal (Joint Motion), the parties asked that the Board's May 
2004 decision be vacated and the matter be remanded to the 
Board for readjudication and disposition consistent with the 
Joint Motion.  On January 8, 2007, the Court granted the 
Joint Motion and vacated the May 2004 decision, remanding the 
case to the Board for readjudication and disposition 
consistent with that motion.  The case is now before the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As pointed out in the Joint Motion, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The Joint Motion concluded that VA did not satisfy 
the notice requirements of the VCAA in connection with the 
instant appeal.  The Joint Motion specifically noted that the 
June 2003 VCAA letter, which was discussed by the Board in 
its May 2004 decision, was inadequate in light of the Court's 
recent decision in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), which found that proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  

The Joint Motion found that the RO did furnish a notice 
letter to the veteran in June 2003 in connection with his 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of infections of the left 
hip; however, it was determined that the letter did not 
inform the veteran of what is required to substantiate a 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  It was also noted that the letter never 
articulated what the evidence would need to show in order to 
substantiate the veteran's claim.  As action by the RO is 
required to satisfy the notification provisions of the VCAA 
(see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), a remand of the 
claim for compensation benefits under 38 U.S.C.A. § 1151 for 
full compliance with the VCAA's notice requirements is 
warranted.  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to his claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
infections of the left hip.   See 38 U.S.C.A § 5103(b) (1) 
(West 2002).  The RO should request that the veteran furnish 
all pertinent evidence in his possession (of which he was not 
previously notified).  The RO should also ensure that its 
letter meets the notice requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), as regards the five elements of a 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of infections of the left 
hip-specifically, disability rating and effective date-as 
appropriate.  

In addition, the joint motion stated that VA violated its 
duty to assist by failing to take appropriate steps to locate 
and obtain a computer record from Dr. Nevan G. Baldwin, who 
alleged to have stated that the veteran's infections were 
attributable to VA treatment; the joint motion found that the 
Board also failed to explain the futility of further efforts 
to the appellant.  

The case must therefore be remanded so that additional VCAA 
notice compliance action addressing these deficiencies can be 
accomplished.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

2.  The VAMC should be asked whether it 
can provide a current address for Dr. 
Nevan Baldwin, who it is claimed treated 
the veteran at the VA Medical Center in 
Albuquerque, NM in 1998.  If so, the RO 
should obtain appropriate consent from 
the veteran and then request of Dr. 
Baldwin that he provide a statement as to 
cause of the chronic infections of the 
left hip.  Specifically, the doctor 
should render an opinion, consistent with 
the record and with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
infections in the left hip were caused or 
aggravated by the surgical procedures in 
1993 and 1994.  The doctor should further 
opine whether the proximate cause of such 
additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in performing the ilioplasty in August 
1994, or (b) an event not reasonably 
foreseeable.  

3.  The RO should then review the claim 
for compensation under 38 U.S.C.A. 
§ 1151.  If it remains denied, the 
veteran and his Attorney should be 
furnished an appropriate SSOC, and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this REMAND are to further develop 
the record and to the accord the appellant due process of 
law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


